MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jul 22 2020, 10:04 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                              July 22, 2020
Parent-Child Relationship of:                             Court of Appeals Case No.
I.W. (Minor Child) and R.W.                               20A-JT-92
(Father)                                                  Appeal from the
R.W. (Father),                                            Marion Superior Court
                                                          The Honorable
Appellant-Respondent,
                                                          Mark A. Jones, Judge
        v.                                                The Honorable
                                                          Ryan K. Gardener, Magistrate
Indiana Department of Child                               Trial Court Cause No.
Services,                                                 49D15-1901-JT-86
Appellee-Petitioner



Vaidik, Judge.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020                       Page 1 of 17
                                           Case Summary
[1]   R.W. (“Father”) appeals the termination of his parental rights to his son, I.W.

      (“Child”). We affirm.



                             Facts and Procedural History
[2]   Father and E.W. (“Mother”) are the biological parents of Child, who was born

      in 2010. Mother signed a consent to Child’s adoption and does not participate

      in this appeal. See Appellant’s App. Vol. II p. 130. We therefore limit our

      narrative to the facts relevant to Father.


[3]   In March 2017, the Department of Child Services (DCS) received a report

      alleging that Child was being neglected. Family Case Manager (FCM) Deja

      Thomas investigated and spoke with Father over the phone. Father said that he

      had a house in Kokomo but claimed that he and Child could not move in yet.

      Father provided an address for this house; however, when FCM Thomas

      looked up the address, she discovered that it did not exist. FCM Thomas spoke

      to Father by phone a second time, and this time Father claimed that he had a

      house in Plainfield but did not give FCM Thomas its address when she asked

      for it. At some point, FCM Thomas learned that Father was being held at

      Eskenazi Hospital and went to meet him in person. When FCM Thomas

      arrived, Father told her that he had been diagnosed with bipolar disorder and

      was being held for further evaluation. Father also said that “his family was out

      to steal his money,” that he was not crazy, and that he did not have mental-


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 2 of 17
      health issues. Id. at 22. Regarding Child, Father told FCM Thomas that he had

      left Child with Father’s sister (“Aunt”). FCM Thomas contacted Aunt and

      confirmed that Child was in her care.


[4]   On March 27, DCS filed a petition alleging that Child was a Child in Need of

      Services (CHINS). Later that day, an initial/detention hearing was held. Father

      did not appear, so the trial court continued the initial hearing. Ex. 5. As for

      detention, the court ordered that Child be removed from Father’s care and

      placed in relative care with Aunt. On April 7, the court resumed the initial

      hearing. This time, Father appeared and denied the allegations in the CHINS

      petition. Father also told the trial court that he planned to hire private counsel.

      See Ex. 6. Thereafter, on April 21, private attorney Kent Lamb appeared on

      Father’s behalf for a pretrial hearing.


[5]   After various continuances, the trial court held another pretrial hearing in

      September 2017. Father did not appear for this hearing; however, Attorney

      Lamb appeared on his behalf. At this hearing, Attorney Lamb told the trial

      court that “he may withdraw his appearance at a later date.” Ex. 11. Attorney

      Lamb said that “Father has not been maintaining contact, [that he] has been

      unable to speak with [Father] to determine his position regarding adjudication

      and that he’s uncertain where their attorney-client relationship stands at the

      time of this hearing.” Id. At the end of the hearing, the court set the CHINS

      fact-finding hearing for October 20, 2017.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 3 of 17
[6]   On October 17, 2017, three days before the CHINS fact-finding hearing was

      scheduled to begin, Attorney Lamb moved to withdraw his appearance. In his

      motion, Attorney Lamb indicated that he was retained by Father’s mother to

      represent Father in the CHINS case, that since the initial hearing he has had “a

      contentious, and often volatile relationship” with Father, that there has been

      “absolutely no contact between [he] and [Father] other than contact occurring

      at the courthouse on days that this matter was set for hearing,” and that he

      could not establish a working relationship with Father and cannot continue to

      represent him without the “possibility of open hostility.” Ex. 14. Attorney

      Lamb also stated that he had notified Father’s mother (the one who retained

      him) about moving to withdraw. Attached to Attorney Lamb’s motion to

      withdraw was a letter that he had sent Father on May 25, 2017. In this letter,

      Attorney Lamb stated that Father had not spoken to him since the CHINS

      initial hearing, requested that Father let him know whether he wanted Attorney

      Lamb to continue to represent him in the CHINS matter, and indicated that if

      he did not hear from Father within ten days, he would move to withdraw as

      Father’s counsel. See id. On October 18, the trial court granted Attorney Lamb’s

      motion to withdraw.


[7]   Two days later, the CHINS fact-finding hearing began. Father did not appear,

      and following the hearing, the trial court adjudicated Child a CHINS. That

      same day, the court conducted a dispositional hearing and ordered Father to

      participate in services, including completing a mental-health assessment, home-




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 4 of 17
       based therapy, “father’s engagement,” and random drug screens. Appellant’s

       App. Vol. II p. 21.


[8]    In January 2018, the trial court held a review hearing in the CHINS case.

       Father appeared by phone. He alleged that he had completed two mental-health

       evaluations and requested the appointment of counsel. The trial court found

       that Father was indigent and appointed a public defender, Merryn Gluys, to

       represent him. Regarding his mental-health evaluations, the trial court ordered

       Father to complete the mental-health evaluation referred by DCS and ordered

       DCS to ensure that the appropriate referral was in place. See Ex. 19.


[9]    For the next eleven months, Attorney Gluys represented Father in the CHINS

       case and often appeared on his behalf, even though Father himself did not. For

       instance, the trial court held a CHINS review hearing in August 2018. Father

       did not appear, but Attorney Gluys appeared on his behalf and told the court

       that she had not had contact with Father since she was appointed to represent

       him. See Ex. 23. In December 2018, the trial court held a CHINS permanency

       hearing. Once again, Father did not appear, but Attorney Gluys did so on his

       behalf. Following the hearing, the trial court changed Child’s permanency plan

       from reunification to adoption, finding that Father had not been participating in

       services and that DCS and Child’s guardian ad litem (GAL) both recommended

       that Child’s permanency plan be changed to adoption. See Ex. 25.


[10]   In January 2019, DCS filed a petition to terminate Father’s parental rights. A

       fact-finding hearing was held in December 2019. Father failed to appear, but


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 5 of 17
       Attorney Gluys appeared on his behalf. Home-based therapist Sandra Caesar

       testified that she called Father on October 10, 2019, and scheduled his intake

       appointment for October 14; however, Father “did not show.” Tr. p. 52. Caesar

       said that after Father missed his first appointment, she contacted him, and he

       said that his car broke down. She rescheduled his intake appointment for

       October 17. Caesar said that on that day Father “was a no show again.” Id. at

       53. Caesar testified that, once again, she contacted Father and rescheduled his

       intake appointment for October 21. Caesar said that this time she sent Father a

       text message before his appointment, reminding him of the date, and that

       Father replied that he would attend; however, once again Father “no showed.”
Id. at 54. Caesar said that after Father failed to attend his third scheduled intake

       appointment, she “didn’t make any more efforts” and closed out his referral

       unsuccessfully. Id.


[11]   Philip Sowders, one of Father’s father-engagement service providers, testified

       that he started working with Father in June 2018 and met with Father

       “approximately four times.” Id. at 27. Sowders stated that when he met Father,

       “he was homeless, so one of the things [they] talked about was trying to secure

       a place he could live.” Id. at 28. Regarding employment, Sowders said that

       Father told him “that he had a very large inheritance” and that he was doing

       “some construction work.” Id. at 29. Sowders stated, however, that he did not

       “ever see any indication of [Father’s] lifestyle that he had a large inheritance

       that he could access.” Id. Sowders testified that he also observed things about

       Father that made him think that Father needed mental-health care. Sowders


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 6 of 17
       said that, for example, Father “was able to identify who he was [but] he could

       not always identify where he lived, in other words, was this Indianapolis,” and

       that Father “could not at times tell [Sowders] what year it was or he could not

       tell [Sowders] who the president of the United States was.” Id. at 31. Sowders

       stated that his last contact with Father was on July 13, 2018, that his services

       were closed “due to non-compliance,” and that Father was unsuccessfully

       discharged from his services. Id. at 34.


[12]   Floyd Carson testified that in early 2018 he received a referral to provide Father

       with supervised visits and home-based case work. See id. at 37. Carson said he

       worked with Father for “[m]aybe like a week” and that his referral was closed

       due to non-compliance. Id. When asked why he only worked with Father for a

       week, Carson stated that after he first contacted Father, “he was a no show,

       [Carson] went to [Father’s mother’s] house [and] he was just absent after that

       visit. He was just . . . non-existent at that point.” Id. at 38. Regarding the

       attempts Carson made after Father’s absence, Carson testified that he made

       “several phone calls” and “several pop-ups” at Father’s mother’s house. Id.

       Carson said that then, in November 2019, he received a second referral to work

       with Father. Carson stated that this second referral was still open and that he

       was referred to provide Father with father engagement and supervised visits.

       Carson said that he supervised one visit between Father and Child that “went

       well” until Father made “delusional statements” that “he had 20, 30 houses,

       and 56 million dollars.” Id. at 39-40. Carson also testified that he observed

       Father’s lifestyle and saw that he was staying in a camper in the driveway of his


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 7 of 17
       mother’s house. Carson said that when he looked inside the camper, it “was full

       of clutter, no heat, no water, odor was unbearable.” Id. at 40. Carson stated that

       the day before the fact-finding hearing, he visited the camper (to remind Father

       about the termination hearing) and saw that it was still in the same cluttered

       condition. See id. at 44-45. Carson testified that based on his observations, he

       did not recommend that Child be placed with Father unsupervised.


[13]   FCM Phyllis Clemons testified she had been Child’s case manager since the

       beginning of the CHINS case. FCM Clemons said that she referred Father for

       home-based therapy “approximately three to four times” because “providers

       would attempt to make contact [with Father] and if there was no contact or

       participation, they would close out.” Id. at 60. FCM Clemons also stated that in

       addition to Sowders and Carson, she made “at least two more” referrals for

       father engagement, but received no notice that Father had successfully

       completed father engagement. Id. at 62. FCM Clemons also said that she made

       “[a]pproximately three to four” referrals for Father to complete a mental-health

       assessment, but never received notice that he did so with any DCS-referred

       providers. Id. at 63. As for the four mental-health assessments that Father

       claimed he had taken on his own, FCM Clemons said that she had received

       none of those assessments. See id. at 66. FCM Clemons testified that she also

       made referrals for Father to participate in random drug screens because of

       allegations of substance abuse. FCM Clemons said that during the CHINS case

       (over two years) she had received one drug screen for Father in November

       2018. See id. at 64. FCM Clemons explained that besides Father’s failure to


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 8 of 17
       engage in random drug screens, other evidence made her believe that Father

       still had a substance-abuse problem. See id. at 76. FCM Clemons said that, for

       example, while the CHINS case was pending, Father was convicted of Level 6

       felony possession of methamphetamine in October 2018, and there was a

       pending charge against Father for Level 6 felony possession of

       methamphetamine (Father later pled guilty in that case).


[14]   FCM Clemons also testified that during the CHINS case, Father made

       concerning statements to her, such as “[t]hat he worked for the FBI,” that “he

       made over . . . a million dollars,” and that “he has several businesses.” Id. at 81.

       FCM Clemons said these statements were concerning because Father “was

       homeless at times and different periods.” Id. FCM Clemons said that she

       believes it is in Child’s best interests for Father’s parental rights to be

       terminated. Id. at 79. FCM Clemons explained that she believes Child

       “deserves permanency” and that “he deserves that safe, stable home

       environment that’s totally committed to him and meeting all of his needs.” Id.

       at 80. FCM Clemons testified that DCS’s plan was adoption and that Aunt was

       “looking forward to adopting [Child].” Id. at 73. Child’s GAL, Jessica Adams,

       testified that she observed that Child is bonded to his Aunt and her family, that

       he “refers to aunt’s husband as dad,” and that Child gets “along well with the

       aunt’s biological children.” Id. at 91. GAL Adams said that she believes it is in

       Child’s best interests to terminate Father’s parental rights. See id. at 93. GAL

       Adams stated that she does not believe Father should be given additional time




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 9 of 17
       to complete services and work towards reunification with Child. GAL Adams

       explained:


               [Father] has been given several opportunities, several referrals
               have been made, we’ve attempted to meet with him for team
               meetings, and he would say he was coming and then, when he
               wouldn’t show up the case manager would reach out to him, and
               he always said it was typically always the same exact stories that
               he had a issue with transportation, he didn’t have a ride, a few
               times he said his car was impounded, but there was always a
               reason as to why he couldn’t attend at minimum a CFTM, a
               Child and Family Team Meeting.
Id. at 94. In December 2019, the trial court issued its order terminating Father’s

       parental rights.


[15]   Father now appeals.



                                  Discussion and Decision
                                              I. Due Process
[16]   Father contends that “[a]llowing counsel to withdraw two days before the

       CHINS hearing, and without adequate notice to [Father], was a gross abuse of

       [Father’s] right to counsel and his due process right to a fair hearing” and is “a

       per se grounds for reversal.” Appellant’s Br. p. 9.


[17]   First, it does not escape us that Father did not raise a due-process claim before

       the trial court. Because Father failed to make his due-process claim in the trial

       court, during the subsequent CHINS proceedings, or in the termination

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 10 of 17
       proceedings, it is waived. See Hite v. Vanderburgh Cty. Office of Family & Children,

       845 N.E.2d 175, 180 (Ind. Ct. App. 2006) (“It is well established that we may

       consider a party’s constitutional claim waived when it is raised for the first time

       on appeal.”).


[18]   Waiver notwithstanding, Father has not convinced us that lack of counsel at the

       combined CHINS fact-finding and dispositional hearing requires reversal of the

       termination order. When the State seeks to terminate the parent-child

       relationship, it must do so in a manner that meets the requirements of due

       process. In re G.P., 4 N.E.3d 1158, 1165 (Ind. 2014). Determining what process

       is due involves balancing three factors: (1) the private interests affected by the

       proceeding; (2) the risk of error created by the State’s chosen procedure; and (3)

       the countervailing government interest supporting use of the challenged

       procedure. Id. at 1165-66. Here, both the private and government interests are

       substantial. Therefore, our task is to determine the risk of error created when

       Father did not have counsel during the CHINS fact-finding and dispositional

       hearings.


[19]   In determining the risk of error created by the State’s chosen procedure, we

       keep in mind that due-process protections at all stages of CHINS proceedings

       are vital because every CHINS proceeding has the potential to interfere with the

       rights of parents in the upbringing of their children. Id. at 1165. “[T]hese two

       proceedings—CHINS and TPR—are deeply and obviously intertwined to the

       extent that an error in the former may flow into and infect that latter.” Id.

       However, where lack of counsel results in child being adjudicated a CHINS,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 11 of 17
       there is “less of a collateral impact because the processes are still distinct and an

       error may be corrected in a TPR proceeding—before the harm becomes

       permanent.” Id. at 1168 (citing In re E.P., 653 N.E.2d 1026, 1032 (Ind. Ct. App.

       1995) (“However, unlike a termination proceeding . . . where an erroneous

       result obviously would be disastrous, an erroneous CHINS adjudication has a

       far less disastrous impact on the parent-child relationship.”)).


[20]   Here, there are several reasons the risk of error created by allowing Attorney

       Lamb to withdraw two days before the combined CHINS fact-finding and

       dispositional hearing is minimal. First, the risk is low because Father was

       appointed an attorney shortly after the CHINS hearing and had counsel for the

       next eleven months of CHINS proceedings. In other words, Father was

       appointed counsel in time to correct any error in the CHINS proceeding, before

       the harm became permanent. See id. Second, Father had the opportunity to

       demonstrate his parental fitness by engaging in services but chose not to. He

       also failed to appear for most of the CHINS review and permanency hearings

       and did not even appear for the final termination hearing. Moreover, Father

       does not say how not having counsel during the CHINS hearing prejudiced him

       in the termination proceeding. He does not tell us what would have been

       different had he had counsel at his combined CHINS fact-finding and

       dispositional hearing at which he did not even appear. For all of these reasons,

       Father has failed to show that not having counsel during the combined CHINS

       fact-finding and dispositional hearing created such a risk of error that the

       termination order requires reversal. Cf. In re D.H., 119 N.E.3d 578, 591 (Ind. Ct.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 12 of 17
Ohio App. 2019) (finding that “[t]he significant procedural irregularities in the

       CHINS case created a risk of the erroneous filing of a petition to terminate

       Mother’s parental rights to Children, in violation of Mother’s due process

       rights.”), aff’d in relevant part on reh’g, 122 N.E.3d 832 (Ind. Ct. App. 2019), trans.

       denied.


[21]   Father’s due-process argument relies heavily on our Supreme Court’s decision

       in In re G.P. There, a mother waived her right to counsel at the initial CHINS

       hearing, and her child was adjudicated a CHINS. At a subsequent CHINS

       review hearing, the mother requested that counsel be appointed. The trial court

       granted her request and said it would appoint her counsel, but never actually

       did so. The CHINS case proceeded and, eventually, the State filed a petition to

       terminate the mother’s parental rights. Her rights were ultimately terminated.

       On appeal, our Supreme Court reversed, finding that a lack of counsel during

       the “subsequent CHINS proceedings that flowed directly into the termination

       of [the mother’s] parental rights” violated her due process rights “because the

       very CHINS hearings where [she] was denied her right to counsel were those in

       which her parental participation was cut off as a precursor to the TPR action.

       For [the mother], the two actions are almost inextricably linked and the

       defectiveness of one inevitably has a destructive collateral impact on the other.”

       In re G.P., 4 N.E.3d at 1168 (emphasis added). The same is not true here. Even

       though Attorney Lamb was allowed to withdraw just before the CHINS

       hearing, the trial court appointed a new attorney for Father after that hearing.

       As a result, Father was represented by counsel for the next eleven months of


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 13 of 17
       CHINS proceedings and could have demonstrated his parenting abilities by

       engaging in services or appearing for hearings but chose not to. This is the

       opposite of what led our Supreme Court to reverse the termination order in In re

       G.P.1


                                               II. Sufficiency
[22]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re K.T.K., 989 N.E.2d 1225, 1229 (Ind.

       2013). Rather, we consider only the evidence and reasonable inferences that are

       most favorable to the judgment of the trial court. Id. To determine whether a

       judgment terminating parental rights is clearly erroneous, we review whether

       the evidence supports the trial court’s findings and whether the findings support

       the judgment. In re V.A., 51 N.E.3d 1140, 1143 (Ind. 2016).


[23]   A petition to terminate parental rights must allege, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.




       1
        Father argues, and the State concedes, that Attorney Lamb’s motion to withdraw did not comply with
       Marion County’s local rule for withdrawal of counsel. See LR49-TR3.1-201. Regardless of this non-
       compliance, our due-process analysis is not affected.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020                Page 14 of 17
                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by clear

       and convincing evidence. In re K.T.K., 989 N.E.2d at 1231. If the court finds

       that the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[24]   Father challenges the trial court’s conclusion that there is a reasonable

       probability that the conditions resulting in Child’s removal will not be

       remedied. In determining whether such a reasonable probability exists, the trial

       court engages in a two-step analysis. First, the trial court must ascertain what

       conditions led to the child’s placement and retention in foster care. In re K.T.K.,
989 N.E.2d at 1231. Second, the trial court determines whether there is a

       reasonable probability that those conditions will not be remedied. Id. “The trial

       court must consider a parent’s habitual pattern of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.” Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020   Page 15 of 17
[25]   Here, Father fails to demonstrate that he was any closer to providing Child a

       safe, stable home than he was at the beginning of the CHINS case. The trial

       court found that DCS referred Father for numerous services, often multiple

       times, including father engagement (referred four times, see Finding 24),

       supervised visitation, case work, home-based therapy (referred three or four

       times, see Finding 21), a mental-health assessment, and random drug screens.

       However, despite being referred for services numerous times, Father chose not

       to participate in services and instead was convicted of Level 6 felony possession

       of methamphetamine during the CHINS case. Specifically, the trial court found

       (and Father does not challenge) that “Father has convictions in 2018 and 2019

       for possession of methamphetamine.” Appellant’s App. Vol. II p. 23 (Finding

       44). Moreover, Father’s failure to engage in visitation with Child and failure to

       appear for most court hearings, including the termination fact-finding hearing,

       demonstrates his lack of commitment to reunifying with Child. See In re A.F.,

       762 N.E.2d 1244, 1252 (Ind. Ct. App. 2002) (a parent’s failure to appear for

       assessment and court hearing reflects ambivalence), trans. denied. As such, the

       trial court did not err when it concluded that there is a reasonable probability

       that the conditions resulting in Child’s removal and continued placement

       outside Father’s home will not be remedied.2




       2
         Because we affirm the trial court’s conclusion that there is a reasonable probability that the conditions
       resulting in Child’s removal will not be remedied, we need not address its alternate conclusion that there is a
       reasonable probability that the continuation of the parent-child relationship poses a threat to the well-being of
       Child. See In re A.G., 45 N.E.3d 471, 478 (Ind. Ct. App. 2015) (Indiana Code section 31-35-4-(b)(2)(B) is


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020                        Page 16 of 17
[26]   Affirmed.


       May, J., and Robb, J., concur.




       written in the disjunctive and requires trial courts to find only one of the two requirements of subsection (b)
       has been established by clear and convincing evidence), trans. denied.
       To the extent that Father argues that the services offered by DCS did not comply with the Americans with
       Disabilities Act (ADA), he has waived this argument because he did not raise this issue before the trial court.
       In re B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (“Issues not raised at the trial court are waived on
       appeal.”), trans. denied. In any event, Father has failed to show, by citation to the record, how the services he
       was provided were not in compliance with the ADA and did not accommodate his bipolar disorder.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-92 | July 22, 2020                        Page 17 of 17